Exhibit 10.7

MIND SOLUTIONS, INC.

CODE OF BUSINESS CONDUCT

Introduction

This Code of Business Conduct (“Code”) applies to Mind Solutions, Inc. and all
of its subsidiaries, together referred to below as the “Company.”

We expect each employee to use sound judgment to help us maintain appropriate
compliance procedures and to carry out our business in compliance with laws and
high ethical standards. Each employee of the Company is expected to read this
Code and demonstrate personal commitment to the standards set forth in this
Code.

Our officers and other supervising employees are expected to be leaders in
demonstrating this personal commitment to the standards outlined in this Code
and recognizing indications of illegal or improper conduct.

All employees are expected to report appropriately any indications of illegal or
improper conduct.

An employee who does not comply with the standards set forth in this Code may be
subject to discipline in light of the nature of the violation, including
termination of employment.

The Code of Business Conduct is not a detailed guide for all situations you may
face. No code can cover every possible situation and no code is a substitute for
good judgment and timely communication, given the specific factual situation.
Nevertheless, it is a basic statement of what is expected of you and what you
can expect from the Company. It is critical that you read and understand this
document.

How to Report Your Concerns

·                Where to Direct Questions. If you have questions about this
Code or concerns about any of the matters listed herein, please first consider
speaking with your immediate manager or supervisor. If you do not wish to
communicate with that person on the matter, or if you conclude that speaking
with your immediate manager has not produced results, please feel free to
contact any member of our management or director level personnel in the finance,
legal, or human resources departments.

·                Raising Ethical Concerns is Protected. Each of our employees
has a responsibility to report any concerns that others in the Company or our
agents may have engaged in illegal or unethical conduct relating to our
business. If an employee knows of illegal or unethical conduct and allows it to
continue by not reporting it, this failure may lead to discipline. We do not
discriminate against employees who honestly report their concerns to us. In
addition, under federal law, the Company may not discharge or otherwise
discriminate against an employee for any lawful act by the employee to provide
information or assist in an investigation by us or by the government of
violations of federal securities laws.

·                Exception: Deliberately False Claims Are Prohibited. However,
it is a violation of our standards for any employee to communicate any
information which the employee knows to be false, including a knowingly false
report of illegal or unethical conduct.

·                Where to Report Your Concerns. If you wish to report or discuss
any problem concerning the Company or the matters outlined below, please
promptly inform your supervising manager, or report the matter to our in-house
General Counsel. If you wish to communicate any matter anonymously, you are free
to do so. We will maintain the confidentiality of your communication to the
extent possible given the Company’s obligations to take appropriate action under
applicable laws. Communications intended to be confidential should be mailed in
writing without indicating your name or address to the Company at 3525 Del Mar
Heights Road, Suite 802, San Diego, California 92130, Toronto, Ontario, Canada
M4G 3B8. You should keep a copy of this communication yourself in the event you
need to show that you took steps to correct a problem you observed. There is a
form for the purpose of reporting any such concern attached to this Code.

1

 

·                Reporting Accounting Related Concerns. In addition to the
above, if you have concerns about the Code of Ethical Conduct for Financial
Managers, accounting, internal accounting controls, or auditing matters relating
to the Company, you should consult our policy on Reporting Suspected Financial
Integrity Concerns described in this Code.

·                Suggestions for Effective Communication. In making a report,
including an anonymous report, you should provide as much information as
possible in order to allow an investigator to evaluate the report. If specific
documents or computer files will show the violation, these should be identified.
If possible, you should provide a means by which you can be contacted in the
event an investigator needs follow-up information or wishes to report back to
you as to what he or she has learned.

Our Commitment to Stockholders

We expect our employees to share a commitment to protect our assets and manage
our business in the best interests of our stockholders.

·                Accuracy of Our Records and Reporting. All financial and other
business information pertaining to the Company must be accurately recorded, all
financial records and transactions must adhere to our system of internal
controls and accounting requirements, and no one shall enter any false or
artificial information in our records or reporting systems. All Company
information must be reported honestly and accurately, whether in internal
personnel, safety, or other records or in information we release to the public
or file with government agencies.

·                Disclosure Controls and Procedures. We are required by SEC
rules to maintain effective “disclosure controls and procedures” so that
financial and non-financial information we are required to report in our SEC
filings is timely and accurately reported both to our senior management and in
the filings we make. All employees are expected, within the scope of their
employment duties, to support the effectiveness of our disclosure controls and
procedures.

·                Stock Trading and Confidential Information Policy. The
Company’s stock trading policy prohibits any employee who is aware of material
non-public information concerning the Company from buying or selling securities
of the Company or engaging in any other action to take advantage of that
information. This policy also applies to information relating to any other
company, including our customers, partners or suppliers, obtained in the course
of employment. Employees must not disclose or “tip” any of this material
nonpublic information to family, friends, or others outside the Company. You
should consult our Insider Trading Policy, which sets forth more fully your
obligations in this regard.

·                No Selective Disclosure. In addition, SEC rules also prohibit
selective disclosure of material nonpublic information to those outside the
Company in most circumstances. Therefore, all employees are expected to assist
the Company in keeping all material nonpublic information about the Company
strictly confidential unless and until the Company makes an authorized press
release or other authorized public communication or filing,

·                Information to the Public. Our policy is to provide timely
public dissemination of material information about our business only through our
employees authorized for this purpose. Employees are not under any circumstance
to discuss the Company’s financial, business, or other information with the
press (except for those employees expressly authorized for this purpose) or on
any Internet or other “discussion board,” “chat room,” or similar forum.
Requests from the media, analysts, or stockholders about the Company must be
forwarded to our Chief Financial Officer for review by our professional staff
having responsibility for these matters. Please consult our policy statement on
Disclosure of Company Information for additional information regarding your
obligations in this regard.

·                Protection of Company Assets. Each employee is personally
responsible to use the Company’s assets only for our lawful, corporate purposes
approved by management. All employees should help the Company protect its assets
from misuse, theft, damage, or other loss. Improper or unauthorized personal use
of Company assets is prohibited.

·                Intellectual Property. Employees should help the Company
maintain the value of its intellectual property by using care to keep our trade
secrets and other nonpublic information confidential, and limit access to
nonpublic information to those authorized to use it in their duties for the
Company. If customers or suppliers provide nonpublic information to us in their
dealings with us, our employees are expected to protect that information in the
same manner as the Company’s property. Employees should also consult the
Employee Confidentiality Agreement they entered into upon employment with the
Company and must abide by its terms.



2

 

 

·                Communications. Employees are expected to use appropriate
judgment and discretion in their email, memos, notes and other formal and
informal communications relating to our business. Communications relating to our
business must avoid inappropriate or derogatory comments about other individuals
or companies, unprofessional language, and unauthorized financial, legal, or
business statements.

·                Retention of Records. Employees are expected to follow the
records retention and destruction policies that we implement and communicate
from time to time. It is the Company’s policy not to destroy or alter our
records or documents (whether in paper form, emails, or otherwise) in response
to or in anticipation of any legal proceeding or government inquiry or
investigation. Federal criminal liability may be imposed on any person who (i)
corruptly alters, destroys, mutilates, or conceals a record, document, or other
object with the intent to impair its availability for use in an official
proceeding, or (ii) knowingly alters, covers up, falsifies, or makes a false
entry in any record, document, or tangible object with the intent to impede or
obstruct the investigation or administration of any matter by a federal
government agency or bankruptcy court.

Our Commitment to Customers and Business Partners

We are committed to excellence in service and performance for our customers, and
building mutually advantageous alliances with our business partners.

·                Customer Relationships. Our policy is to build lasting
relationships with our customers through superior development and support, and
honest sales and marketing. We will comply with applicable advertising laws and
standards, including a commitment that our advertising and marketing will be
truthful, non-deceptive, and fair, and will be backed up with evidence before
advertising claims are made. Our policy also prohibits making false or deceptive
statements about our competitors, and giving or accepting kickbacks, bribes,
inappropriate gifts, and other matters prohibited under the conflict of interest
topic in this Code.

·                Protecting Information about Others. We are committed to
treating confidential information of our customers and business partners with at
least the level of care we use to protect our own proprietary or confidential
information. All employees are expected to use sound judgment in limiting access
to confidential information about our customers and business partners to those
individuals in the Company who need to know this information to carry out their
jobs.

·                Commitment to Quality. Our long-term reputation and business
viability depend upon our continued maintenance of high quality in the products
and services we provide. We are committed to deliver our products only in
accordance with the documentation, safety, quality control, and other procedures
we maintain from time to time.

·                Special Concerns with Government Customers. Special legal and
contracting rules usually apply to our dealings with domestic and foreign
government agencies. Many national, state, or other local governmental agencies
impose bidding or procurement requirements, special billing and accounting
rules, and restrictions on subcontractors or agents we may engage. Domestic or
foreign laws or regulations may also impose strict limits on any kind of
benefits or gifts offered to officials, including limitations on hiring former
government officials or their family members. Our employees who deal with
domestic or foreign government agencies are expected to know the laws applicable
to these business activities, and to use sound judgment to avoid any violations
of the letter or spirit of the laws prohibiting corrupt practices in connection
with government contracting.

·                Suppliers. Our contracts with suppliers of products and
services to us are to be based exclusively on the best interests of the Company
and its business, reflect a fair price for the deliverables provided to us, and
documented in accordance with appropriate approval, contracting, and internal
control procedures.

·                Business with Third Parties. We expect that our consultants,
agents, distributors, subcontractors,and other business partners will adhere to
lawful and ethical business practices. It is important to the Company’s
reputation that we avoid doing business with companies which violate applicable
laws or have reputations which could harm our business. Our policy prohibits
engaging agents or other third parties to do indirectly what we as a company
should not do under our own policies outlined in this Code.



3

 

 

Our Commitment to Each Other

We expect each employee to promote a positive working environment for all.

·                Respect for Our Employees. The Company’s employment decisions
will be based on reasons related to our business, such as job performance,
individual skills and talents, and other business-related factors. Company
policy requires adherence to all national, state, or other local employment
laws. Company policy prohibits discrimination in any aspect of employment based
on race, color, religion, sex, sexual preference, marital status, national
origin, disability, or age, within the meaning of applicable laws.

·                Abusive or Harassing Conduct Prohibited. Company policy
prohibits abusive or harassing conduct by our employees toward others, such as
unwelcome sexual advances, comments based on ethnic, religious, or racial
aspects, or other non-business, personal comments or conduct which makes others
uncomfortable in their employment with us. We encourage employees to report
harassment or other inappropriate conduct as soon as it occurs. Supervisors must
report harassment that they observe or which comes to their attention.

·                Health and Safety. We expect all employees to help us to
maintain a healthy and safe working environment and to report promptly any
unsafe or hazardous conditions or materials, injuries, and accidents connected
with our business. Employees must not work under the influence of any substances
that would impair the safety of themselves or others. All threats or acts of
physical violence or intimidation are prohibited, regardless of whether the
speaker intended them to be threatening.

Competition

We are committed to compete effectively, but lawfully, in our business markets.

·                Compliance with Antitrust Laws. The Company and its employees
must comply with the antitrust and unfair competition laws of the countries in
which the Company engages in business. These laws vary by country and can be
complex. Employees having roles which may implicate antitrust laws are
responsible for knowing the laws that apply to their business activities, and
should speak to the Legal Department if any questions arise. Generally, these
laws prohibit or regulate attempts to monopolize or otherwise restrain trade,
selling products below cost, price fixing or other agreements with competitors
that would divide or allocate customers or otherwise harm customers, “tying”
arrangements that require a customer who wishes to buy a given product to buy
other products or services, artificially maintaining prices, and certain other
overly restrictive agreements. Our employees must not exchange nonpublic sales
information with competitors.

·                Fair Methods of Competition. The Company is committed to
competition on a lawful and ethical basis. Our employees must not use improper
or illegal means of gaining competitive information that is confidential or
proprietary information owned by others. Our employees must not use or disclose
confidential or proprietary information which they may have from past employment
with other employers.

Conflicts of Interest

We expect all of our employees to avoid allowing their private interests to
interfere, or appear to interfere, with the interests of the Company as a whole.

·                Generally. Employees are expected to make or participate in
business decisions and actions in the course of their employment with us based
on the best interests of the Company as a whole, and not based on personal
relationships or benefits. Although some general guidelines are provided in this
Code, our employees are expected to apply sound judgment to avoid conflicts of
interest that could negatively affect the Company or its business, whether or
not we have specific rules for that particular situation. Employees are expected
to disclose to us any situations that may involve inappropriate or improper
conflicts of interests affecting them personally or affecting other employees or
those with whom we do business, as described in “How to Report Your Concerns”
discussed above.



4

 

 

·                Business Referrals. A conflict of interest could arise if an
employee of the Company, an immediate family member, or close personal friend
has a substantial financial or other personal stake in a company that transacts
business with us. Employees should not use their position with the Company to
influence the negotiation, bidding, or selection process of these business
transactions. Employees in a potential conflict of interest situation should
disclose the relationship or interest to and seek guidance from their
supervisors. In certain circumstances, the employee and his or her supervisor
will need to seek the prior written authorization of our Chief Executive Officer
or Chief Financial Officer. In similar circumstances, our executive officers
shall disclose such interest to and obtain the approval of our Audit Committee.
In considering whether to approve the business transaction, we may take into
account whether there is a likelihood that the relationship will improperly
influence the decision to do business with the company and whether we would have
a valid business reason to do business with the company if the relationship did
not exist.

·                Personal Investments. Generally, our employees must avoid
investments in other companies with which we do business (or that are our
competitors) if these investments could create the fact or appearance of a
conflict of interest. Investing in less than five percent in publicly traded
securities of other companies is generally not prohibited so long as there is no
violation of our policy relating to trading while in possession of material
nonpublic information about other companies. Employees desiring to invest in
more than five percent in publicly traded securities of other companies must
first disclose such proposed investment to his or her supervisor and obtain the
prior written authorization of our Chief Executive Officer or Chief Financial
Officer. Our executive officers shall disclose the proposed investment to and
obtain the approval of our Audit Committee.

·                Corporate Opportunities. Employees must also refrain from
purchasing property or otherwise taking for themselves personally a business
opportunity that they learn about through their employment with us or use of the
Company’s information.

·                Prohibited Competition. Employees may not compete with us
during the term of their employment, and may not initiate any steps to compete
with us while still employed by the Company.

·                Outside Compensation and Activities. While employed by us, our
employees must not work for or seek or accept personal payments from any
customer, supplier, competitor, distributor, reseller, or other business partner
of the Company, except as approved in writing by an authorized officer of the
Company. Trade secrets and other nonpublic know-how and information learned at
the Company must not be used in activities outside the Company or in other ways
that could harm our business.

·                Outside Board Service. Employees are required to obtain prior
written authorization from the Company for service as a director, general
partner, manager, officer, or similar position with any privately-held or public
business entity or as an appointee to any kind of governmental or
quasi-governmental agency or body. Service solely as a director or trustee of
nonprofit corporations engaged in charitable activities does not require
approval unless that activity could involve improper conflicts of interest.

·                Gifts and Gratuities. Our employees must not seek or accept
gifts or gratuities in the form of services or other items of value from our
customers, other business partners, or other parties with whom the Company
contracts. Our employees must not offer or give anything of value that could be
or appear to be a bribe or otherwise illegal payment. These prohibitions do not
apply to items of truly nominal value such as generally free promotional items,
assuming these items are not otherwise prohibited by applicable law or custom.
Employees should never accept anything that would appear to create a conflict of
interest. In the unusual situation where refusal to accept a true gift might
hurt our business, be sure to consult the appropriate officer or manager of the
Company concerning the proper means of resolving the situation.

·                Business Entertainment. Extending or accepting invitations to
reasonable meal, public event, and similar business activities incurred for bona
fide business purposes are generally acceptable, assuming the costs are not
disproportionate to the business purpose and otherwise do not create the fact or
appearance of a conflict of interest. Our employees are expected to avoid
sponsoring or accepting invitations to highly expensive events funded with
corporate funds or personal celebrations such as birthday parties with costs
paid with corporate funds at which the business purpose may appear incidental.
Attending entertainment events which may appear contrary to professional
standards of conduct should be avoided. Government officials should not be
invited to entertainment events without first assuring that appropriate
management of the Company approves the invitation and confirms that it is not
prohibited by law.



5

 



·                Travel. Employees are expected to comply with the Company’s
travel policies in effect from time to time. We expect that all travel-related
expenses must be used, accurately reported, and recorded in compliance with
these policies. If these expenses are to be paid by a customer or other business
partner of ours, or if you wish to pay the expenses of your customer or other
business contact, or any representative of a government agency, traveling to our
location, your manager or one of our officers must approve these in advance.

Legal Compliance Generally

We expect our employees to be committed to pro-active compliance with all
applicable laws and regulations affecting the Company and its business. In
addition to the laws referred to elsewhere in this Code:

·                General Standard of Compliance. Our employees must comply with
all applicable laws and regulations in every location in which we conduct our
business. Competitive factors, personal goals, and pressure from supervisors,
customers, or others shall never be an acceptable excuse for violating
applicable laws.

·                Prohibited Corrupt Practices. The Company must comply with the
United States Foreign Corrupt Practices Act and other anti-corruption laws that
apply wherever we do business. Our employees and agents must not directly or
indirectly offer or make a corrupt payment to any domestic or foreign government
officials or employees of enterprises owned or controlled by a government
agency. Our employees must not engage in any form of fraud, including but not
limited to embezzlement, theft, hiding, or misuse of Company assets, or
falsification of records.

·                Prohibited Political Contributions. Unless first approved by an
executive officer of the Company, none of our employees shall contribute in the
Company’s name or on the Company’s behalf, any cash, services, or property of
any kind for or in support of any political candidate, committee, initiative, or
activity. No lobbying efforts or contracts shall be undertaken in the Company’s
name or on the Company’s behalf without the prior approval of the Chief
Financial Officer or the Legal Department.

·                Import and Export Restrictions. The Company and its employees
must comply with applicable restrictions under domestic and foreign laws
relating to importing or exporting technology, products, services, or regulated
information. Employees who travel on Company business to foreign countries are
expected to know and abide by applicable import/export and similar restrictions.

·                Environmental Laws. We respect the policies and requirements of
domestic and foreign laws aimed at protecting the environment. We expect a
commitment from our employees to report appropriately any violations of
environmental laws and any exposure to hazardous materials or substances which
are not being handled or disposed of properly.

·                Intellectual Property Laws. We expect our employees to conduct
our business and use our business systems and facilities in ways which avoid any
violations of copyright, trademark, service mark, patent, trade secret, or other
intellectual property rights held by third parties.

·                Software Development. Our software products must be free and
clear of any improper copying or unauthorized use of software code or
confidential information owned by third parties. It is against Company policy to
intentionally adopt the “look and feel” of software or other products of third
parties. Our employees engaged in the development, implementation, and
maintenance of our software must avoid any actions that would impair our
rightful ownership of our software or our reputation for providing reliable,
proprietary software products.

Code of Ethical Conduct for Financial Managers

·                Act with honesty and integrity, avoiding actual or apparent
conflicts of interest in personal and professional relationships;

6

 

·                Provide constituents with information that is accurate,
complete, objective, relevant, timely, and understandable to ensure full, fair,
accurate, timely, and understandable disclosure in reports and documents that
the Company files with, or submits to the SEC and other government agencies, and
disseminates in other public communications;

·                Comply with rules and regulations of federal, state,
provincial, and local governments, and other appropriate private and public
regulatory agencies;

·                Act in good faith, responsibly, with due care, competence, and
diligence, without misrepresenting material fads or allowing his or her
independent judgment to be subordinated;

·                Respect the confidentiality of information acquired in the
course of his or her work except when authorized or otherwise legally obligated
to disclose. Confidential information acquired in the course of his or her work
is not used for personal advantage;

·                Share knowledge and maintain skills important and relevant to
their constituents’ needs;

·                Proactively promote ethical behavior as a responsible partner
among peers in the work environment and community; and

·                Achieve responsible use of and control over all assets and
resources employed or entrusted to him or her.

Our Communities

We respect our employees’ involvement in the community, charity, and political
activities and causes they may choose, so long as these activities do not
interfere with job responsibilities to us. No employee may represent that the
employee’s views or activities represent the Company. Our employees must not
engage in any unwanted solicitations or pressure toward other employees relating
to charitable, religious, or political causes.

Waivers Requested by Our Officers and Directors

This Code applies to our officers as well as to our employees generally. Our
directors are also expected to abide by the principles of this Code, within the
scope of their duties as directors, as if they were employees of the Company.
Any waiver of this code of conduct for any individual officer or director of the
Company must be approved, if at all, in advance by a majority of the independent
directors serving on our board of directors. Any such waivers granted will be
publicly disclosed in accordance with applicable rules, regulations, and listing
standards.

Adoption

This Code is adopted effective immediately and applies to all employees,
officers, and directors of Mind Solutions, Inc. worldwide, including direct and
indirect subsidiaries.

Attachment:

Reporting Financial Integrity Concerns

7

 

MIND SOLUTIONS, INC.

REPORTING FINANCIAL INTEGRITY CONCERNS

If you have concerns about accounting, internal accounting controls, SEC, or
auditing matters relating to our company, you may contact the company’s audit
committee of our board of directors directly. Enquiries or communications should
be made in writing and mailed to:

Chairman of the Audit Committee

Mind Solutions, Inc.

3525 Del Mar Heights Road, Suite 802

San Diego, California 92130

You may also raise your concerns by sending an email to our Audit Committee at
the following email address: kerry@mindsolutionscorp.com.

 

 



8

 

 